01

02

03

04

05

06                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
07                                      AT SEATTLE

08 UNITED STATES OF AMERICA,              )
                                          )            CASE NO. MJ 20-060
09         Plaintiff,                     )
                                          )
10         v.                             )
                                          )            DETENTION ORDER
11   YING HAO LI,                         )
                                          )
12         Defendant.                     )
     ____________________________________ )
13

14 Offense charged:         Bringing Alien Without Authorization to United States for Personal

15 Gain; Bringing Alien Into United States at a Place Other Than a Designated Port of Entry,

16 Private Financial Gain

17 Date of Detention Hearing:     February 18, 2020.

18          The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

19 based upon the factual findings and statement of reasons for detention hereafter set forth, finds

20 that no condition or combination of conditions which defendant can meet will reasonably assure

21 the appearance of defendant as required and the safety of other persons and the community.

22 / / /



     DETENTION ORDER
     PAGE -1
01          FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

02          1.      Defendant was apprehended at the U.S./Canada border allegedly attempting to

03 bring three Chinese nationals into the United States. Defendant allegedly told agents that he

04 participated in the smuggling event in order to pay off a gambling debt. Defendant is not

05 currently employed. Defendant has a prior 2003 Canadian drug conviction for trafficking in

06 controlled substances, and has previously been denied entry into the United States. He has a

07 Canadian passport and an expired Chinese passport, and family who live in China and Hong

08 Kong.      There is some discrepancy about the frequency of his past travel to China.

09 Defendant’s fingerprints had been altered to the extent that a fingerprint search through an

10 electronic criminal database could not be accomplished. Defendant represented this was due

11 to repeated instances of eating shellfish.

12          2.      Defendant poses a risk of nonappearance based on his status as a Chinese

13 national, a citizen of Canada, lack of status in the United States, lack of ties to this District, a

14 possible gambling habit, and inconsistencies about foreign travel. If defendant were to reside

15 in Canada pending trial, he could not be subject to location monitoring.

16          3.      There does not appear to be any condition or combination of conditions that will

17 reasonably assure the defendant’s appearance at future Court hearings while addressing the

18 danger to other persons or the community.

19 It is therefore ORDERED:

20 1. Defendant shall be detained pending trial, and committed to the custody of the Attorney

21      General for confinement in a correction facility;

22 2. Defendant shall be afforded reasonable opportunity for private consultation with counsel;



     DETENTION ORDER
     PAGE -2
01 3. On order of the United States or on request of an attorney for the Government, the person

02      in charge of the corrections facility in which defendant is confined shall deliver the

03      defendant to a United States Marshal for the purpose of an appearance in connection with a

04      court proceeding; and

05 4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel for

06      the defendant, to the United States Marshal, and to the United State Probation Services

07      Officer.

08         DATED this 18th day of February, 2020.

09

10                                                      A
                                                        Mary Alice Theiler
11                                                      United States Magistrate Judge

12

13

14

15

16

17

18

19

20

21

22



     DETENTION ORDER
     PAGE -3
